Citation Nr: 0314366	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a lacerating scalp wound (claimed 
as a head injury).  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder, and, if so, 
entitlement to service connection for a psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1945 to August 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In that determination, the RO denied 
the appellant's applications to reopen previously denied 
claims of entitlement to service connection for residuals of 
a lacerating scalp wound and for a psychiatric disorder, 
previously termed a mental deficiency.  

In November 2001, a hearing was held before a Veterans Law 
Judge designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript 
of the hearing is of record.  However, that Veterans Law 
Judge is no longer employed at the Board, and the law 
requires that the official conducting a hearing must 
participate in any decision made on the appeal.  In a May 
2003 letter, the Board informed the appellant of these facts 
and of his right to another hearing before another Veterans 
Law Judge (in Washington, D.C., or at the RO), or a 
videoconference hearing.  In a response later that month, the 
appellant stated he wanted no additional hearing.  


FINDINGS OF FACT

1.  The RO denied service connection for a lacerating wound 
of the scalp on the merits in an August 1950 rating decision.  
The appellant was notified of this decision in August 1950 
and did not appeal.  

2.  The evidence received since August 1950 concerning 
residuals of a lacerating wound of the scalp is not new and 
material.  

3.  The RO denied service connection for psychoneurosis and 
anxiety state on the merits in an August 1950 rating 
decision.  The appellant was notified of this decision in 
August 1950 and did not appeal.  

4.  The evidence received since August 1950 concerning 
psychoneurosis and anxiety state is new and material.  


CONCLUSIONS OF LAW

1.  The August 1950 RO rating decision that denied service 
connection for a lacerating scalp wound is final.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2002).  

2.  New and material evidence has not been received, and the 
claim for service connection for residuals of a lacerating 
scalp wound is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  The August 1950 rating decision that denied service 
connection for psychoneurosis and anxiety state is final.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2002).  

4.  New and material evidence has been received, and the 
claim for service connection for psychoneurosis and anxiety 
state is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The claim here involves a request to reopen a previously 
denied claim, and there is no issue as to whether it is 
substantially complete.  38 U.S.C.A. §5102 (West 2002); 38 
C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
May 1950.  Accordingly, when he later submitted statements 
seeking to reopen the previously denied service-connection 
claims, these informal claims did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2002).  
There is thus no issue as to providing the appropriate form 
or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  By an August 1998 letter, the 
RO informed the appellant of the need to submit new and 
material evidence to reopen his claims.  By a May 2001 
letter, the RO told the appellant of the May 2001 rating 
decision declining to reopen the claims.  In a July 2001 
statement of the case, the RO listed the evidence considered, 
the legal criteria for evaluating the claims, and the 
analysis of the facts as applied to those criteria, thereby 
again informing the appellant of the information and evidence 
necessary to substantiate the claims.  At the November 2001 
hearing, the Veterans Law Judge informed the appellant of the 
need for both new and material evidence, and of what action 
the Board would undertake to assist him in assembling 
evidence necessary to substantiate the appeal.  In a 
September 2002 letter, the Board informed the appellant that 
it was undertaking additional development of the claims, 
which included obtaining evidence from VA medical facilities; 
the RO told him that he had to submit releases for any other 
medical facilities or health care providers who were not 
associated with VA or a Federal agency, such as the Atlanta 
Health Clinic.  In an April 2003 letter, the Board informed 
the appellant it had obtained VA treatment records and 
enclosed copies of the records for review; the Board noted 
that after reviewing the evidence, the appellant could submit 
additional evidence or argument in response or tell the Board 
to proceed with appellate adjudication.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio, 16 Vet. App. at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The appellant has identified VA 
treatment records at Tuskegee and Montgomery, and VA has 
requested and received all available VA treatment records.  
The only records identified by the appellant that have not 
been obtained are those from the Atlanta Health Center, a 
private facility, for which the appellant has not provided an 
authorization for release.  The appellant has been informed 
of the importance of these records, and has recently told the 
Board to proceed with appellate adjudication.  VA has 
undertaken all necessary and reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the appellant.  
See, e.g.,  Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

II.  Analysis

A.  Pertinent Law and Regulation

By an August 1950 rating decision, the RO denied the 
appellant's claims of service connection for psychoneurosis 
and anxiety state and headaches.  It notified him of that 
decision by an August 8, 1950, letter.  The appellant did not 
file a notice of disagreement with that determination within 
a year of notice of the rating decision.  The rating decision 
therefore became final.  38 C.F.R. § 3.160(d) (2002).  See 
38 C.F.R. § 20.200 (2002) (an appeal consists of a timely 
filed written notice of disagreement and, after a statement 
of the case has been furnished, a timely filed substantive 
appeal); 38 C.F.R. § 20.302(a) (2002) (claimant must file a 
notice of disagreement with a rating decision within one year 
of notice of the decision in order to initiate an appeal).  

The appellant here seeks to reopen these claims, arguing that 
he currently has a psychiatric disorder and residuals of a 
laceration of the scalp, including headaches.  Final 
decisions of the RO, such as the August 1950 rating decision, 
may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 7105(c), 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Regulations adopted pursuant to the VCAA changed the 
definition of new and material evidence.  See 38 C.F.R. § 
3.156(a) (2002).  However, the new regulatory definition is 
effective only for claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
This claim to reopen having been received prior to August 29, 
2001, the following regulation defines new and material 
evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the August 1950 
rating decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since August 1950 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  



B.  Lacerating Scalp Wound

The evidence before VA when the RO rendered the August 1950 
rating decision included the appellant's service medical 
records, which showed findings in May 1945 of a scalp wound.  
An assailant had hit him on the head with a bottle.  The 
laceration was sutured; there was no loss of consciousness 
and neurologic examination was normal.  VA hospital records 
in May and June 1950 revealed psychoneurosis anxiety reaction 
manifested by headaches and occasional dizzy spells; the 
history of the lacerating scalp wound was noted as history, 
but was not discussed in the context of a continuing disorder 
requiring treatment.  In a statement submitted in July 1950, 
the appellant's aunt, who had raised him, testified there was 
a difference in the appellant's actions after he returned 
from service, including headaches.  Considering this 
evidence, the RO issued the August 1950 rating decision 
denying the claim because there was no current evidence of 
headaches or other residuals of the scalp wound.  

After August 1950, the record includes receipt of various 
documents that are temporally new, in that they were prepared 
well after the appellant's service and were not available to 
agency decisionmakers in August 1950.  However, this evidence 
is not material to the claim, as it for the most part does 
not refer to current residuals of a scalp wound in service.  
To be material, new evidence must bear directly and 
substantially on the merits of each essential element that 
was a basis for the prior denial.  Because the appellant 
seeks service connection for residuals of a laceration of the 
scalp, material evidence would be significant evidence that 
bore substantially and directly on the existence of such 
current residuals.  

The evidence received subsequent to August 1950 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  This evidence includes October 
2001 VA treatment records noting a diagnosis of benign 
headaches and a normal CT scan of the head in August 2001.  A 
January 1998 VA treatment record revealed a history of 
migraine headaches for a long time, though the basis for that 
history is not recorded.  

This evidence fails to identify a current residual of a 
laceration of the scalp in 1945.  There is a history of 
migraine headaches and a finding of benign headaches, though 
the history appears to have come from the appellant.  A 
physician's statement based on a claimant's history provided 
to that physician, without further elaboration by the 
physician, cannot comprise evidence of a link between a 
current disorder and some earlier event.  See LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995) and Espiritu v. Derwinski, 
2 Vet. App. 494, 494-95 (1992) (opinions simply recorded by a 
medical examiner based on a lay history does not constitute 
competent medical evidence).  The normal findings in August 
2001 from the CT scan of the head contradict the idea that 
there are current residuals arising from the 1945 scalp 
laceration.  This evidence received after August 1950 is not 
new and material to the claim.  Accordingly, the Board finds 
that the evidence received subsequent to August 1950 does not 
serve to reopen the claim for service connection for 
residuals of a lacerating scalp wound.  38 U.S.C.A. §§ 5108 
and 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

C.  Mental Illness

The evidence before VA when the RO rendered the August 1950 
rating decision included the appellant's service medical 
records, which showed findings of mental deficiency.  He was 
determined to be unfit for service and discharged.  VA 
hospital records in May and June 1950 revealed psychoneurosis 
anxiety reaction manifested by headaches and occasional dizzy 
spells.  The predisposing cause was unknown, though the 
precipitating cause was "war service."  In a statement 
submitted in July 1950, the appellant's aunt, who had raised 
him, testified there was a difference in the appellant's 
actions after he returned from service, including headaches 
and a reduced desire or willingness to work.  Considering 
this evidence, the RO issued the August 1950 rating decision 
denying the claim because there was no current evidence of a 
neurosis.  

After August 1950, the record includes receipt of various 
documents material to the claim, as they refer to current 
diagnoses of depression and a psychotic disorder not 
otherwise specified.  To be material, new evidence must bear 
directly and substantially on the merits of each essential 
element that was a basis for the prior denial.  Because the 
appellant seeks service connection for a mental illness, 
essentially a psychiatric disorder, material evidence would 
be significant evidence that bore substantially and directly 
on the existence of a current psychiatric disability, or 
medical evidence of a relationship between such a disability 
and a disease or injury in service.  

The evidence received subsequent to August 1950 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Because this evidence identifies current findings 
and treatment of mental illness - depression and a psychotic 
disorder not otherwise specified - this evidence is both new 
and material to the claim.  Accordingly, the Board finds that 
the evidence received subsequent to August 1950 is new and 
material and serves to reopen the claim for service 
connection for mental illness.  38 U.S.C.A. §§ 5108 and 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  


ORDER

The application to reopen claim of entitlement to service 
connection for residuals of a lacerating scalp wound is 
denied.

The application to reopen claim of entitlement to service 
connection for a psychiatric disorder is granted.  




REMAND

The record includes current evidence of a psychotic disorder 
not otherwise specified and of depression.  The service 
medical records show findings of mental deficiency and mental 
defect.  VA treatment records in May and June 1950, soon 
after service, revealed a diagnosis of psychoneurosis anxiety 
reaction manifested by headaches and occasional dizzy spells.  
The record suggests the potentiality of a relationship 
between the findings in and soon after service, and the more 
recent findings of psychotic disorder not otherwise specified 
and depression.  VA has an obligation to assist the appellant 
by providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  Such an examination 
and opinion having not been completed here, the case is 
REMANDED for the following development:

1.  Schedule the appellant for a VA 
psychiatric examination to determine the 
nature and etiology of his current 
psychiatric illness.  The claims file and 
a copy of this Remand must be made 
available to the examiner for review 
before and in conjunction with the 
examination.  Ask the examiner to opine, 
based on examination of the appellant and 
a thorough review of the claims file, 
whether it is at least as likely as not 
that the appellant's current psychiatric 
disorder is related to the findings 
recorded in the service medical records.  
The rationale for the opinion expressed 
should be recorded in the examination 
report.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and adjudicate the claim of entitlement 
to service connection for a psychiatric 
disorder.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



